 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   ANTHONY WHITE, et al.,                            Case No. 1:18-cv-01206-DAD-SAB

12                 Plaintiffs,                         ORDER RE STIPULATION TO EXTEND
                                                       TIME FOR DEFENDANT TO RESPOND TO
13          v.                                         COMPLAINT

14   COUNTY OF STANISLAUS, et al.,                     (ECF No. 10)

15                 Defendants.

16

17          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that Defendant

18 County of Stanislaus shall file a responsive pleading on or before November 8, 2018.

19
     IT IS SO ORDERED.
20

21 Dated:     October 5, 2018
                                                       UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                   1
